Justice MULLARKEY
concurring in part and dissenting in part:
The majority affirms the action of the Initiative Title Setting Board (the Title Board) in setting the title, ballot title and submission clause, and summary for an amendment to Article XVI of the Colorado Constitution captioned “Proposed Initiative on ‘Trespass-Streams with Flowing Water’” (the Initiative). The majority also addresses and rejects the petitioners’ argument that the words “Trespass-Streams with Flowing Water” contained in the caption are misleading. I agree with the majority’s analysis and conclusions regarding the title, ballot title and submission clause, and summary. However, I disagree with the majority that “to the extent that a caption may render a title or ballot title and submission clause misleading as a whole, review by this court is warranted.” Maj. op. at-. Accordingly, I respectfully dissent from that part of the majority’s opinion. The caption has no official status and is not subject to our review.
The majority relies on our decision in In re Proposed Initiated Constitutional Amendment Concerning “Fair Fishing”, 877 P.2d 1355 (Colo.1994) (In re “Fair Fishing”), to extend our review over captions. In In re “Fair Fishing”, the opponents contended that the summary of the proposed amendment was misleading because it failed to state that the proposed amendment applied to activities other than fishing. In rejecting this argument, we explained that “in fact, fishing is only mentioned in the caption of this case and in the briefs where the amendment is referred to as ‘Proposed Initiative on “Fair Fishing.” ’ ” Id. at 1362-63. We also explained that while the statement “Fair Fishing” might be misleading in isolation, the summary fairly clarified the scope of the proposed amendment. Id. at 1363. I do not construe this case, as does the majority, to stand for the broad proposition that we ought to review captions as we do titles, ballot titles and submission clauses, and summaries.
Captions generally are used by the individuals involved in the ballot process, i.e., the Title Board members, the Secretary of State, and the proposed measure’s proponents and opponents, as shorthand to keep track of proposed measures without resorting to what are often cumbersome formal titles. Captions have no official status. As noted by the majority, section 1-40-102, IB C.R.S. (1995 Supp.), defines “title,” “ballot title,” and *30“submission clause.” Maj. op. at 24 n. 4. Notably, section 1-40-102 does not define “caption.” Nor does “caption,” or a word of comparable meaning such as “heading,” appear elsewhere in the statutory scheme. For example, section 1-40-106, IB C.R.S. (1995 Supp.), requires the Title Board to prepare “a clear, concise summary of the proposed law or constitutional amendment,” 1-40-106(S)(a), and, in setting a title, to “consider the public confusion that might be caused by misleading titles,” l-40-106(3)(b). Since section 1-40-106 does not require the Title Board to prepare a caption, it cannot require that captions be prepared in a specific manner. Our review is likewise circumscribed.
Thus, I would hold that a caption is not reviewable by this court unless it is incorporated into a title, ballot title and submission clause, or summary. Captions as such are not reviewable and to hold otherwise serves no purpose except to add yet another weapon to the arsenal of those who wish to attack a proposed initiative on procedural grounds.
For the foregoing reasons, I respectfully dissent.
SCOTT, J., joins in this concurrence and dissent.